Title: Mary Blair Andrews to Thomas Jefferson, 16 October 1815
From: Andrews, Mary Blair
To: Jefferson, Thomas


          
             Wilton Octr 16th 1815
          
          Your Favor Sir of the 15th Ult has follow’d me to this place—most gratefully do I feel my Obligation to you, for the Trouble you have taken on my Behalf My Father’s Estate in Albemarle was the only part of his property that he attempted to gaurd for the use of his own offspring, of which I am unhappily sole Survivor—the possibility of my being so, never occur’d to him, for he left two infant Grandsons by my Sister; one of them lived only a few months after his Grandfather & Mother’s Death; the other just compleated his 16th year, & in the time twined round my Heart; for I beheld in him every Quality to form him a virtuous Representative of his Grandfather. These Hopes were This fair Hope was  suddenly cut down & withered: sharer in woe with his Father I determined he should share with me in this Estate (for himself had suggested what had never before enterd my Head) that it would be mine did I survive my Nephew; I soon however found he had got other Ideas of the Succession; yet, I wishing to slip from Life as I had lived, without Contention, I satisfied myself with bequeathing this property to a near Relation of my Father’s, but from this peacefull System I was drawn by Mr Henderson’s declaring himself Heir to the whole at my Death:—I then consulted Mr Wickham, he, I found, had previously been consulted by Mr Henderson but he sent me the Opinion he had given him, “that Mr Henderson was Intitled entitled to one half, of the Estate now, as Heir to his Son, & at my Death to half of the Negros, & a fourth of the Land of the part I posses”—another Gentleman eminent in Law was of Opinion that Mr H: was Heir to one half of the Estate on ye Death of his Son, & on mine, to a third of the property I posses & several other Opinions given on the Case, by Gentlemen of the Law, were more various; but it was lately suggested to me by a Freind of my Father’s, who look’d at his will, that as his Grandchildren by either Daughter, were to be equl equal Sharers in the Estate, he thought till ny my Death no determined proportion cd belong in Fee to my Sister’s Children—This induced the Application to you, on whose Opinion I could rely; but I Trespass again on your time, by thus accounting for the Trouble I have already ventured to give you—tho’ I must see those posses the Inheritance of my Father, who have not a drop of his Blood in their Veins, & who are already enrich’d by his Bounty, far beyond what his Daughter posseses, the Sentiments of your Esteem & Affection  to his memory, & the Kindness you have shewn me Sir on his Account is highly gratifying to me
          
            Your obliged F Serv & Friend
            Mary Blair Andrews
          
        